Exhibit 10.1
 
PURCHASE AGREEMENT


PURCHASE AGREEMENT (the “Agreement”), dated as of August 29, 2013, by and
between MONTALVO SPIRITS, INC., a Nevada corporation, (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).


WHEREAS:
 
Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Ten Million Fifty Thousand Dollars ($10,050,000) of  the Company's common
stock, $.001 par value (the “Common Stock”). The shares of Common Stock to be
purchased hereunder (including, without limitation, the Initial Purchase Shares
(as defined herein)) are referred to herein as the “Purchase Shares.”
 
 
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
1.           CERTAIN DEFINITIONS.


For purposes of this Agreement, the following terms shall have the following
meanings:


(a)           “Accelerated Purchase Share Amount” means, with respect to any
particular Accelerated Purchase Confirmation (as defined in Section 2(b)), the
lesser of (i) the amount of Purchase Shares directed by the Company on an
Accelerated Purchase Notice or (ii) the Accelerated Purchase Share Percentage
multiplied by the trading volume of the Common Stock on the Principal Market on
the Accelerated Purchase Date during normal trading hours.


(b)           “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the Business Day immediately
following the applicable Purchase Date with respect to the related Regular
Purchase referred to in Section 2(b) hereof.


(c)           “Accelerated Purchase Notice” means, with respect to any
Accelerated Purchase pursuant to Section 2(b) hereof, an irrevocable written
notice from the Company to the Investor directing the Investor to buy an amount
of Purchase Shares equal to the lesser of (i) the amount specified by the
Company therein or (ii) the Accelerated Purchase Share Percentage, on the
Accelerated Purchase Date pursuant to Section 2(b) hereof as specified by the
Company therein at the applicable Accelerated Purchase Price.


(d)           “Accelerated Purchase Share Percentage” means, with respect to any
particular Accelerated Purchase Notice pursuant to Section 2(b) hereof, a
specified percentage as set forth in the Accelerated Purchase Notice, up to 30%
of the aggregate shares of Common Stock traded on the Principal Market during
normal trading hours on the Accelerated Purchase Date.


(e)           “Accelerated Purchase Price” means the lower of (i) ninety percent
(90%) of the VWAP during (A) the entire trading day on the Accelerated Purchase
Date, if the volume of shares of Common Stock traded on the Principal Market on
the Accelerated Purchase Date has not exceeded the Accelerated Purchase Share
Volume Maximum, or (B) the portion of the trading day of the Accelerated
Purchase Date (calculated starting at the beginning of normal trading hours)
until such time at which the volume of shares of Common Stock traded on the
Principal Market has exceeded the Accelerated Purchase Share


 
 

--------------------------------------------------------------------------------

 
Volume Maximum or (ii) the Closing Sale Price on the Accelerated Purchase Date
(to be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).
 
(f)           “Accelerated Purchase Share Volume Maximum” means the number of
shares of Common Stock traded on the Principal Market during normal trading
hours on the Accelerated Purchase Date equal to (i) the amount of shares of
Common Stock properly directed by the Company to be purchased on the Accelerated
Purchase Notice, divided by (ii) the Accelerated Purchase Share Percentage (to
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).


(g)            “Available Amount” means initially Ten Million Fifty Thousand
Dollars ($10,050,000) in the aggregate which amount shall be reduced by the
Purchase Amount each time the Investor purchases shares of Common Stock pursuant
to Section 2 hereof.


(h)           “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.


(i)           “Business Day” means any day on which the Principal Market is open
for trading including any day on which the Principal Market is open for trading
for a period of time less than the customary time.


(j)           “Closing Sale Price” means, for any security as of any date, the
last closing sale price for such security on the Principal Market as reported by
the Principal Market, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing sale
price of such security on the principal securities exchange or trading market
where such security is listed or traded as reported by the Principal Market.


(k)           “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.


(l)           “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.


 
-2-

--------------------------------------------------------------------------------

 
(m)           “DTC” means The Depository Trust Company, or any successor
performing substantially the same function for the Company.


(n)           “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program or any similar
program hereafter adopted by DTC performing substantially the same function.


(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.


(p)           “Material Adverse Effect” means any material adverse effect on
(i) the enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, other than any material adverse effect that
resulted exclusively from (A) any change in the United States or foreign
economies or securities or financial markets in general that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(B) any change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.


(q)           “Maturity Date” means the first day of the month immediately
following the twenty four (24) month anniversary of the Commencement Date.
 
(r)           “PEA Period” means the period commencing at 9:30 a.m., Eastern
time, on the tenth (10th) Business Day immediately prior to, and ending at 9:30
a.m., Eastern time, on the Business Day immediately following, the effective
date of any post-effective amendment to the Registration Statement or New
Registration Statement (as such terms are defined in the Registration Rights
Agreement).


(s)           “Person” means an individual or entity including but not limited
to any limited liability company, a partnership, a joint venture, a corporation,
a trust, an unincorporated organization and a government or any department or
agency thereof.


(t)           “Principal Market” means the OTC Bulletin Board (it being
understood that as used herein “OTC Bulletin Board” shall also mean any
successor or comparable market quotation system or exchange to the OTC Bulletin
Board such as the OTCQB operated by the OTC Markets Group, Inc.); provided
however, that in the event the Company’s Common Stock is ever listed or traded
on The NASDAQ Global Market, The NASDAQ Capital Market, The NASDAQ Global Select
Market, the New York Stock Exchange, the NYSE MKT or the NYSE Arca, then the
“Principal Market” shall mean such other market or exchange on which the
Company’s Common Stock is then listed or traded.


 
-3-

--------------------------------------------------------------------------------

 
(u)           “Purchase Amount” means, with respect to any particular Regular
Purchase or Accelerated Purchase made hereunder, the portion of the Available
Amount to be purchased by the Investor pursuant to Section 2 hereof.


(v)           “Purchase Date” means with respect to any particular Regular
Purchase made hereunder, the Business Day on which the Investor receives by 5:00
p.m., Eastern time, of such Business Day or at any time after closing of trading
on the Principal Market on the day prior to such Business Day a valid Regular
Purchase Notice that the Investor is to buy Purchase Shares pursuant to Section
2(a) hereof.


(w)            “Purchase Price” means the lower of (A) the lowest Sale Price of
the Common Stock on the Purchase Date and (B) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction).


(x)           “Regular Purchase Notice” means, with respect to any Regular
Purchase pursuant to Section 2(a) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy such applicable amount of
Purchase Shares at the applicable Purchase Price as specified by the Company
therein on the Purchase Date.


(y)           “Sale Price” means any sale price for the shares of Common Stock
on the Principal Market as reported by the Principal Market.


(z)           “SEC” means the U.S. Securities and Exchange Commission.


(aa)           “Securities” means, collectively, the Purchase Shares and the
Commitment Shares.


(bb)           “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
 
(cc)           “Subsidiary” means any Person the Company wholly-owns or
controls, or in which the Company, directly or indirectly, owns a majority of
the voting stock or similar voting interest, in each case that would be
disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under the
Securities Act.


(dd)           “Transaction Documents” means, collectively, this Agreement, the
Registration Rights Agreement, the schedules and exhibits hereto and thereto,
and each of the other agreements, documents, certificates and instruments
entered into or furnished by the parties hereto in connection with the
transactions contemplated hereby and thereby.


(ee)      “Transfer Agent” means West Coast Stock Transfer, Inc., or such other
Person who is then serving as the transfer agent for the Company in respect of
the Common Stock.


(ff)           “VWAP” means in respect of an applicable Accelerated Purchase
Date, the volume weighted average Sale Price of the Common Stock on the
Principal Market, as reported on the Principal Market.
 
2.  PURCHASE OF COMMON STOCK.
 
 
-4-

--------------------------------------------------------------------------------

 
Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:
 
(a)              Initial Purchase and Commencement of Regular Sales of Common
Stock.  Upon execution of this Agreement, the Company shall sell to the Investor
and the Investor shall purchase 100,000 Purchase Shares (such initial Purchase
Shares, the “Initial Purchase Shares”) for aggregate consideration of $50,000
(the “Initial Purchase Amount”).  Upon the satisfaction of the conditions set
forth in Sections 7 and 8 hereof (the “Commencement” and the date of
satisfaction of such conditions the “Commencement Date”), the Company shall have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of a Regular Purchase Notice from time to time, to buy up to One
Hundred Thousand (100,000) Purchase Shares per each Regular Purchase Notice
(which amount shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
(each such purchase a “Regular Purchase”), at the Purchase Price on the Purchase
Date.    The Company may deliver multiple Regular Purchase Notices to the
Investor so long as at least one (1) Business Day has passed since the most
recent Regular Purchase was completed provided, however, that the Investor’s
committed obligation under any single Regular Purchase shall not exceed Five
Hundred Thousand Dollars ($500,000) (which amount shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction).  If the Company delivers any Regular
Purchase Notice for a Purchase Amount in excess of the limitations contained in
the immediately preceding sentence, such Regular Purchase Notice shall be void
ab initio to the extent of the amount by which the number of Purchase Shares set
forth in such Regular Purchase Notice exceeds the number of Purchase Shares
which the Company is permitted to include in such Purchase Notice in accordance
herewith, and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Regular Purchase Notice; provided that the
Investor shall remain obligated to purchase the number of Purchase Shares which
the Company is permitted to include in such Regular Purchase
Notice.  Notwithstanding the foregoing, the Company shall not deliver any
Purchase Notices during the PEA Period.
 
(b)           Accelerated Purchases.  Subject to the terms and conditions of
this Agreement, in addition to purchases of Purchase Shares as described in
Section 2(a) above, with one Business Day’s prior written notice to the
Investor, the Company shall also have the right, but not the obligation, to
direct the Investor by the Company’s delivery to the Investor of an Accelerated
Purchase Notice from time to time, and the Investor thereupon shall have the
obligation, to buy Purchase Shares at the Accelerated Purchase Price on the
Accelerated Purchase Date in an amount equal to the Accelerated Purchase Share
Amount (each such purchase, an “Accelerated Purchase”).  The Company may deliver
an Accelerated Purchase Notice to the Investor only on a date on which the
Company also properly submitted a Regular Purchase Notice for a Regular Purchase
and the Closing Sale Price is not below $0.75 and executed such Regular Purchase
pursuant to and in accordance with Section 2(a) hereof, and such Accelerated
Purchase Notice may only be for Purchase Shares not to exceed the lesser of (i)
the maximum percentage of the Accelerated Purchase Share Percentage and (ii)
three (3) times the number of Purchase Shares purchased pursuant to the
corresponding Regular Purchase.  Upon completion of each Accelerated Purchase
Date, the Accelerated Purchase Share Amount and the applicable Accelerated
Purchase Price shall be set forth on a confirmation of the Accelerated Purchase
(an “Accelerated Purchase Confirmation”).
 
(c)              Payment for Purchase Shares.   For each Regular Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Regular Purchase as full payment for such Purchase Shares via
wire transfer of immediately available funds on the same Business Day that the
Investor receives such Purchase Shares if they are received by the Investor
before 1:00 p.m., Eastern time, or if received by the Investor after 1:00 p.m.,
Eastern time, the next Business Day. For each
 
 
-5-

--------------------------------------------------------------------------------

 
Accelerated Purchase, the Investor shall pay to the Company an amount equal to
the Purchase Amount with respect to such Accelerated Purchase as full payment
for such Purchase Shares via wire transfer of immediately available funds on the
third Business Day following the date that the Investor receives such Purchase
Shares.  The Company shall not issue any fraction of a share of Common Stock
upon any purchase. If the issuance would result in the issuance of a fraction of
a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up or down to the nearest whole share. All payments made under this
Agreement shall be made in lawful money of the United States of America or wire
transfer of immediately available funds to such account as the Company may from
time to time designate by written notice in accordance with the provisions of
this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.
 
(d)              Purchase Price Floor.   The Company and the Investor shall not
effect any purchases under this Agreement on any Purchase Date that the Closing
Sale Price is less than the Floor Price. "Floor Price" means $.25, which shall
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price or (ii) $1.00.
 
(e)              Beneficial Ownership Limitation.  Notwithstanding anything to
the contrary contained in this Agreement, the Company shall not issue or sell,
and the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one (1) Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.
 
3.           INVESTOR'S REPRESENTATIONS AND WARRANTIES.


The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:


(a)           Investment Purpose.   The Investor is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting the Investor’s right to sell
the Securities at any time pursuant to the registration statement described
herein or otherwise in compliance with applicable federal and state securities
laws and with respect to the Commitment Shares (as defined below in Section
5(e)), subject to Section 5(e) hereof).  The Investor is acquiring the
Securities hereunder in the ordinary course of its business.
 
 
-6-

--------------------------------------------------------------------------------

 
(b)           Accredited Investor Status.  The Investor is an "accredited
investor" as that term is defined in Rule 501(a)(3) of Regulation D or a
“qualified institutional buyer” as that term is defined in Rule 144A(a)
promulgated under the Securities Act.


(c)           Reliance on Exemptions.  The Investor understands that the
Securities may be offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.


(d)           Information.  The Investor understands that its investment in the
Securities involves a high degree of risk.  The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below.  The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.


(e)           No Governmental Review.  The Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(f)           Transfer or Sale.  The Investor understands that (i) the
Securities may not be offered for sale, sold, assigned or transferred unless (A)
registered pursuant to the Securities Act or (B) an exemption exists permitting
such Securities to be sold, assigned or transferred without such registration;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the  Securities under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder.


(g)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.


(h)           Residency.  The Investor is a resident of the State of Illinois.


(i)           No Short Selling.  The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) "short sale" (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock, and will not engage in short sales during the term
of this Agreement.


 
-7-

--------------------------------------------------------------------------------

 
4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:


(a)           Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any Subsidiary is in violation nor
default of any of the provisions of its respective certificate or articles of
formation or incorporation, bylaws or other organizational or charter
documents.  Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in a Material Adverse Effect, and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.  The Company has no Subsidiaries except as set forth on Schedule
4(a).


(b)           Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other Transaction Documents, and to issue the Securities in accordance with
the terms hereof and thereof, (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation, the issuance of
the Commitment Shares and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its shareholders, (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies.  The Board of Directors of the Company has approved the resolutions
(the “Signing Resolutions”) substantially in the form as set forth as Exhibit C
attached hereto to authorize this Agreement and the transactions contemplated
hereby.  The Signing Resolutions are valid, in full force and effect and have
not been modified or supplemented in any respect.  The Company has delivered to
the Investor a true and correct copy of such resolutions adopting the Signing
Resolutions executed by all of the members of the Board of Directors of the
Company.  Except as set forth in this Agreement, no other approvals or consents
of the Company’s Board of Directors and/or shareholders is necessary under
applicable laws and the Company’s Restated Articles of Incorporation and/or
By-laws to authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.


(c)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company is set forth on Schedule 4(c).  Except as disclosed in
Schedule 4(c), (i) no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating

 
-8-

--------------------------------------------------------------------------------

 
to, or securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement.  The Company has furnished to the Investor true and
correct copies of the Company's Restated Articles of Incorporation, as amended
and as in effect on the date hereof (the “Articles of Incorporation”), and the
Company's By-laws, as amended and as in effect on the date hereof (the
"By-laws"), and summaries of the terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto.
 
(d)           Issuance of Securities.  Upon issuance and payment thereof in
accordance with the terms and conditions of this Agreement, the Purchase Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  20,000,000 shares of Common Stock have
been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares.  603,000 shares of Common Stock (subject to
equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) have been duly authorized
and reserved for issuance as Commitment Shares (as defined below in Section
5(e)) in accordance with this Agreement. The Commitment Shares shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.  100,000 shares of Common Stock (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction) have been duly authorized and reserved for
issuance as Initial Purchase Shares. The Initial Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.


(e)           No Conflicts.  Except as disclosed in Schedule 4(e), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the reservation for issuance and
issuance of the Purchase Shares and the Commitment Shares) will not (i) result
in a violation of the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the By-laws or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market applicable to the Company or any of its Subsidiaries) or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, except in

 
-9-

--------------------------------------------------------------------------------

 
the case of conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations under clause (ii), which could not reasonably be
expected to result in a Material Adverse Effect.  Except as disclosed in
Schedule 4(e), neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Articles of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or By-laws or their organizational charter or by-laws,
respectively.  Except as disclosed in Schedule 4(e), neither the Company nor any
of its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments which could not reasonably be expected to have a
Material Adverse Effect.  The business of the Company and its Subsidiaries is
not being conducted, and shall not be conducted, in violation of any law,
ordinance, regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  Except as
specifically contemplated by this Agreement and as required under the Securities
Act or applicable state securities laws and the rules and regulations of the
Principal Market, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or
thereof.  Except as disclosed in Schedule 4(e) and set forth elsewhere in this
agreement, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date.  Except as listed in
Schedule 4(e), since one year prior to the date hereof, the Company has not
received nor delivered any notices or correspondence from or to the Principal
Market.  The Principal Market has not commenced any delisting proceedings
against the Company.
 
(f)           SEC Documents; Financial Statements. Except as disclosed in
Schedule 4(f),the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Documents”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Documents prior to the expiration of any such
extension.  As of their respective dates and to the best of the Company’s
knowledge, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable.  None of
the SEC Documents, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.  Except as listed in Schedule 4(f), the
Company has received no notices or correspondence from the SEC for the one year
preceding the date hereof.  The SEC has not commenced any enforcement
proceedings against the Company or any of its subsidiaries.


 
-10-

--------------------------------------------------------------------------------

 
(g)           Absence of Certain Changes.  Except as disclosed in Schedule 4(g),
since June 30, 2013, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.  The Company is financially solvent and is
generally able to pay its debts as they become due.


(h)           Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
the Common Stock or any of the Company's Subsidiaries or any of the Company's or
the Company's Subsidiaries' officers or directors in their capacities as such,
which could reasonably be expected to have a Material Adverse Effect.   A
description of each action, suit, proceeding, inquiry or investigation before or
by any court, public board, government agency, self-regulatory organization or
body which, as of the date of this Agreement, is pending or threatened in
writing against or affecting the Company, the Common Stock or any of the
Company's Subsidiaries or any of the Company's or the Company's Subsidiaries'
officers or directors in their capacities as such, is set forth in Schedule
4(h).


(i)           Acknowledgment Regarding Investor's Status.  The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities.  The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.


(j)           No General Solicitation; No Integrated Offering.  Neither the
Company, nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.


(k)           Intellectual Property Rights.  Except as set forth on Schedule
4(k), the Company and its Subsidiaries own or possess adequate rights or
licenses to use all material trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now
conducted.  Except as set forth on Schedule 4(k), none of the Company's material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
have expired or terminated, or, by the terms and conditions thereof, could
expire or terminate within two years from the date of this Agreement.  Except as
set forth on Schedule 4(k), the Company and its Subsidiaries do not have any
knowledge of any infringement by the Company

 
-11-

--------------------------------------------------------------------------------

 
or its Subsidiaries of any material trademark, trade name rights, patents,
patent rights, copyrights, inventions, licenses, service names, service marks,
service mark registrations, trade secret or other similar rights of others, or
of any such development of similar or identical trade secrets or technical
information by others and, except as set forth on Schedule 4(k), there is no
claim, action or proceeding being made or brought against, or to the Company's
knowledge, being threatened against, the Company or its Subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement, which could reasonably be expected to have a Material Adverse
Effect.
 
(l)           Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(m)           Title.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries. Any real property
and facilities held under lease by the Company and any of its Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries.


(n)           Insurance.  The Company and each of its Subsidiaries are not
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged.  Neither the Company nor any such Subsidiary has been
refused any insurance coverage sought or applied for and neither the Company nor
any such Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.


(o)           Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.


(p)           Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to


 
-12-

--------------------------------------------------------------------------------

 
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
(q)           Transactions With Affiliates.  Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.


(r)           Application of Takeover Protections.  The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Articles of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.


(s)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents that
will be timely publicly disclosed by the Company, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Investor
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the Registration Statement or the SEC Documents.   The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, including the disclosure schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading.  The
Company acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.


(t)           Foreign Corrupt Practices.   Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or


 
-13-

--------------------------------------------------------------------------------

 
domestic political activity, (ii) made any unlawful payment to foreign or
domestic government officials or employees or to any foreign or domestic
political parties or campaigns from corporate funds, (iii) failed to disclose
fully any contribution made by the Company (or made by any Person acting on its
behalf of which the Company is aware) which is in violation of law, or (iv)
violated in any material respect any provision of the Foreign Corrupt Practices
Act of 1977, as amended.
 
(u)           DTC Eligible.  The Company, through the Transfer Agent, has
applied to participate in the DTC Fast Automated Securities Transfer (FAST)
Program and the Common Stock can be transferred electronically to third parties
via the DTC Fast Automated Securities Transfer (FAST) Program.


(v)           Sarbanes-Oxley. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002, as amended, which are applicable
to it as of the date hereof, except where the failure to be in compliance is not
reasonably likely to result in a Material Adverse Effect.
 
(w)           Certain Fees. Except as disclosed on Schedule 4(w), no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. Except as disclosed on Schedule 4(w), the Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 4(w) that may be due in connection with the transactions contemplated by
the Transaction Documents.
 
(x)           Investment Company. The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
(y)           Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock pursuant to
the Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. Except as set forth on
Schedule 4(e): (i) the Company has not, in the twelve (12) months preceding the
date hereof, received any notice from any Person to the effect that the Company
is not in compliance with the listing or maintenance requirements of the
Principal Market; and (ii) the Company is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(z)           Accountants.  The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.
 
(aa)           Regulation M Compliance. The Company has not, and to its
knowledge no Person acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.
 
(bb)           Shell Company Status. The Company is not currently an issuer
identified in Rule 144(i)(1) under the Securities Act.
 
 
-14-

--------------------------------------------------------------------------------

 
5.           COVENANTS.


(a)           Filing of Form 8-K and Registration Statement.  The Company agrees
that it shall, within the time required under the Exchange Act file a Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby.  The
Company shall also file within twenty (20) days from the date hereof a new
registration statement (the “Registration Statement”) covering only the sale of
a portion of the Purchase Shares (including, without limitation, the Initial
Purchase Shares) and the Commitment Shares, in accordance with the terms of the
Registration Rights Agreement between the Company and the Investor, dated as of
the date hereof (“Registration Rights Agreement”).  The Company shall permit the
Investor to review and comment upon the Current Report at least two (2) Business
Days prior to its filing with the SEC, the Company shall give due consideration
to all such comments, and the Company shall not file the Current Report with the
SEC in a form to which the Investor reasonably objects. The Investor shall use
its reasonable best efforts to comment upon the Current Report within one (1)
Business Day from the date the Investor receives the final pre-filing draft
version thereof from the Company.


(b)           Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of the Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.


(c)           Listing/DTC.  The Company shall promptly secure the listing of all
of the Securities to be issued to the Investor hereunder on the Principal Market
(subject to official notice of issuance). The Company shall use reasonable best
efforts to maintain, so long as any shares of Common Stock shall be listed on
the Principal Market, such listing of all such Securities from time to time
issuable hereunder. The Company shall use commercially reasonable efforts to
maintain the listing of the Common Stock on the Principal Market and shall
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock on the Principal Market.  The Company shall promptly, and in no event
later than the following Business Day, provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on the Principal Market; provided,
however, that the Company shall not be required to provide the Investor copies
of any such notice that the Company reasonably believes constitutes material
non-public information and the Company would not be required to publicly
disclose such notice in any report or statement filed with the SEC under the
Exchange Act (including on Form 8-K) or the Securities Act. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section.  The Company shall take all action necessary to ensure that its
Common Stock can be transferred electronically as DWAC Shares.


(d)           Limitation on Short Sales and Hedging Transactions.  The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.


(e)           Issuance of Commitment Shares.  In consideration for (i) the
Investor’s execution and delivery of this Agreement and (ii) an initial
investment of Fifty Thousand Dollars ($50,000) by the Investor in the Company on
the date hereof, the Company shall cause the Transfer Agent to issue, on the
 
 
-15-

--------------------------------------------------------------------------------

 
date of this Agreement, 603,000 shares of Common Stock (the “Commitment Shares”)
and 100,000 the Initial Purchase Shares directly to the Investor and shall
deliver to the Transfer Agent the Irrevocable Transfer Agent Instructions with
respect to the issuance of the Commitment Shares and Initial Purchase Shares in
the form as set forth in Exhibit E attached hereto.  For the avoidance of doubt,
all of the Commitment Shares shall be fully earned as of the date of this
Agreement, whether or not the Commencement shall occur or any Purchase Shares
are purchased by the Investor under this Agreement and irrespective of any
termination of this Agreement.
 
(f)           Due Diligence; Non-Public Information.  The Investor shall have
the right, from time to time as the Investor may reasonably deem appropriate, to
perform reasonable due diligence on the Company during normal business
hours.  The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor's due diligence of the Company.  Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby.  Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party.  The Company confirms that neither it
nor any other Person acting on its behalf shall provide the Investor or its
agents or counsel with any information that constitutes or might constitute
material, non-public information, unless a simultaneous public announcement
thereof is made by the Company in the manner contemplated by Regulation FD. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided the Investor shall have first provided notice to the Company
that it believes it has received information that constitutes material,
non-public information and the Company shall have at least 24 hours to respond
to such notice, and thereafter the Investor shall have provided a draft final
version of such press release, public advertisement or otherwise at least 24
hours prior to the Investor’s intended public disclosure, and the Investor shall
have incorporated any reasonable comments made by the Company on such draft
press release, and the Company shall have failed to publicly disclose such
material, non-public information prior to such disclosure by the Investor. The
Investor shall not have any liability to the Company, any of its Subsidiaries,
or any of their respective directors, officers, employees, stockholders or
agents, for any such disclosure. The Company understands and confirms that the
Investor shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.
 
(g)           Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each purchase or shall use such other method,
reasonably satisfactory to the Investor and the Company.
 
(h)           Taxes.  The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Investor made under this Agreement.


(i)           Use of Proceeds. The Company will use the net proceeds from the
offering as described in the Registration Statement or the SEC Documents.
 
(j)           Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its
 
 
-16-

--------------------------------------------------------------------------------

 
obligations under the Transaction Documents, including, without limitation, the
obligation of the Company to deliver the Purchase Shares and the Commitment
Shares to the Investor in accordance with the terms of the Transaction
Documents, provided, however, that nothing in this section shall prevent the
Company from terminating this Agreement pursuant to Section 11.
 
(k)           Integration.  During the term of this Agreement, the Company shall
not sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) of the
Company that would be integrated with the offer or sale of the Securities such
that the rules or regulations of the Principal Market would require stockholder
approval of this transaction prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.


6.           TRANSFER AGENT INSTRUCTIONS.


(a)   On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto as
Exhibit E to issue the Initial Purchase Shares and the Commitment Shares in
accordance with the terms of this Agreement (the “Initial Irrevocable Transfer
Agent Instructions”). The certificate(s) representing the Initial Purchase
Shares and the Commitment Shares, except as set forth below, shall bear a
restrictive legend substantially similar to the following (the “Restrictive
Legend”):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
(b) On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than three (3) Business Days following
the delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates representing the Initial Purchase Shares and the
Commitment Shares (which certificates the Investor shall promptly deliver on or
prior to the first to occur of the events described in clauses (i) and (ii) of
this sentence), as directed by the Investor, issue and deliver (or cause to be
issued and delivered) to the Investor, as requested by the Investor, either: (A)
a certificate representing such Initial Purchase Shares and the Commitment
Shares that is free from all restrictive and other legends or (B) a number of
shares of Common Stock equal to the number of Initial Purchase Shares and the
Commitment Shares represented by the certificate(s) so delivered by the Investor
as DWAC Shares.  The Company shall take all actions to carry out the intent and
accomplish the purposes of the immediately preceding sentence, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Transfer Agent, and any successor transfer
agent of the Company, as may be requested from time to time by the Investor or
necessary or desirable to carry out the intent and accomplish the purposes of
the immediately preceding sentence. On the Commencement Date, the Company shall
issue to the Transfer Agent, and any subsequent transfer agent, (i) irrevocable
instructions in the form substantially similar to those used by the Investor in
substantially similar transactions (the
 
 
-17-

--------------------------------------------------------------------------------

 
“Commencement Irrevocable Transfer Agent Instructions”) and (ii) the notice of
effectiveness of the Registration Statement in the form attached as an exhibit
to the Registration Rights Agreement (the “Notice of Effectiveness of
Registration Statement”), in each case to issue the Commitment Shares, the
Initial Purchase Shares and the Purchase Shares in accordance with the terms of
this Agreement and the Registration Rights Agreement. All Purchase Shares and
Commitment Shares to be issued from and after Commencement to or for the benefit
of the Investor pursuant to this Agreement shall be issued only as DWAC Shares.
The Company represents and warrants to the Investor that, while this Agreement
is effective, no instruction other than the Commencement Irrevocable Transfer
Agent Instructions and the Notice of Effectiveness of Registration Statement
referred to in this Section 6(b) will be given by the Company to the Transfer
Agent with respect to the Commitment Shares, the Initial Purchase Shares or the
Purchase Shares from and after Commencement, and the Commitment Shares, the
Initial Purchase Shares and the Purchase Shares shall otherwise be freely
transferable on the books and records of the Company.  The Company agrees that
if the Company fails to fully comply with the provisions of this Section 6(b)
within five (5) Business Days of the Investor providing the deliveries referred
to above, the Company shall, at the Investor’s written instruction, purchase
such shares of Common Stock containing the Restrictive Legend from the Investor
at the greater of the (i) Purchase Price or Accelerated Purchase Price paid for
such shares of Common Stock (as applicable) and (ii) the Closing Sale Price of
the Common Stock on the date of the Investor’s written instruction.
 

 
7. 
CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCESALES OF SHARES OF COMMON STOCK.



The right of the Company hereunder to commence sales of the Purchase Shares
(other than the Initial Purchase Shares) on the Commencement Date is subject to
the satisfaction of each of the following conditions:


(a)           The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company;


(b)           A registration statement covering the sale of a portion of the
Commitment Shares and Purchase Shares (including, without limitation, all of the
Initial Purchase Shares) shall have been declared effective under the Securities
Act by the SEC and no stop order with respect to the Registration Statement
shall be pending or threatened by the SEC; and


(c)           The representations and warranties of the Investor shall be true
and correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.


 
8.
CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.



The obligation of the Investor to buy Purchase Shares (other than the Initial
Purchase Shares) under this Agreement is subject to the satisfaction of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:


(a)           The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;


(b)           The Company shall have issued or caused to be issued to the
Investor (i) one or more certificates representing the Commitment Shares and
Initial Purchase Shares free from all restrictive and
 
 
-18-

--------------------------------------------------------------------------------

 
other legends or (ii) a number of shares of common stock equal to the number of
Commitment Shares and the Initial Purchase Shares as DWAC Shares, in each case
in accordance with Section 6(b);
 
(c)           The Common Stock shall be listed on the Principal Market, trading
in the Common Stock shall not have been within the last 365 days suspended by
the SEC or the Principal Market and all Securities to be issued by the Company
to the Investor pursuant to this Agreement shall have been approved for listing
on the Principal Market in accordance with the applicable rules and regulations
of the Principal Market, subject only to official notice of issuance;
 
(d)           The Investor shall have received the opinion of the Company's
legal counsel dated as of the Commencement Date substantially in the form agreed
to prior to the date of this Agreement by the Company’s legal counsel and the
Investor’s legal counsel;


(e)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date.  The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;


(f)           The Board of Directors of the Company shall have adopted
resolutions in the form attached hereto as Exhibit B which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;


(g)           As of the Commencement Date, the Company shall have reserved out
of its authorized and unissued Common Stock, (A) solely for the purpose of
effecting purchases of Purchase Shares hereunder, 20,000,000 shares of Common
Stock and (B) as Commitment Shares in accordance with Section 5(e) hereof,
603,000 shares of Common Stock;


(h)           The Irrevocable Transfer Agent Instructions shall have been
delivered to and acknowledged in writing by the Company and the Company's
Transfer Agent;


(i)           The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Nevada issued by the Secretary of State of the State of Nevada as of a date
within ten (10) Business Days of the Commencement Date;


(j)           The Company shall have delivered to the Investor a certified copy
of the Articles of Incorporation as certified by the Secretary of State of the
State of Nevada within ten (10) Business Days of the Commencement Date;


(k)           The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;


(l)           The Registration Statement covering the sale of a portion of the
Purchase Shares and  Commitment Shares (including, without limitation, all of
the Initial Purchase Shares) shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration


 
-19-

--------------------------------------------------------------------------------

 
Statement shall be pending or threatened by the SEC.  The Company shall have
prepared and delivered to the Investor a final and complete form of prospectus,
dated and current as of the Commencement Date, to be used by the Investor in
connection with any sales of any Purchase Shares or Commitment Shares, and to be
filed by the Company one Business Day after the Commencement Date. The Current
Report shall have been filed with the SEC, as required pursuant to Section
5(a).  The Company shall have made all filings under all applicable federal and
state securities laws necessary to consummate the issuance of the Commitment
Shares and Purchase Shares pursuant to this Agreement in compliance with such
laws;
 
(m)           No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred;


(n)           All federal, state and local governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state and local courts or governmental agencies and all
federal, state and local regulatory or self-regulatory agencies necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;
 
(o)           No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;
 
(p)           No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and
 
(q)           The Company shall have provided the Investor with the information
requested by the Investor in connection with its due diligence requests in
accordance with the terms of Section 5(f) hereof.


 
9.
INDEMNIFICATION.



In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing Person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of,

 
-20-

--------------------------------------------------------------------------------

 
or relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or  document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from the gross negligence or willful misconduct of any Indemnitee.  To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.  Payment under this indemnification shall be made within
thirty (30) days from the date Investor makes written request for it provided
Investor has provided a certificate containing reasonable detail as to the
amount of such indemnification submitted to the Company by Investor including
receipts and/or invoicesfor the amounts requested.  Such certificate shall be
prima facie evidence, absent manifest error, of the amount due from the Company
to Investor. If any action shall be brought against any Indemnitee in respect of
which indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.
 
10.           EVENTS OF DEFAULT.


An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:


(a)           the effectiveness of a registration statement registering the
Purchase Shares and Commitment Shares lapses for any reason (including, without
limitation, the issuance of a stop order) or such registration statement or the
prospectus forming a part thereof is unavailable to the Investor for resale of
any or all of the Purchase Shares and Commitment Shares, and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period,
but excluding a lapse or unavailability where (i) the Company terminates a
registration statement after the Investor has confirmed in writing that all of
the Purchase Shares and Commitment Shares covered thereby have been resold or
(ii) the Company supersedes one registration statement with another registration
statement, including (without limitation) by terminating a prior registration
statement when it is effectively replaced with a new registration statement
covering Purchase Shares and Commitment Shares (provided in the case of this
clause (ii) that all of the Purchase Shares and Commitment Shares covered by the
superseded (or terminated) registration statement that have not theretofore been
resold are included in the superseding (or new) registration statement);


(b)           the suspension of the Common Stock from trading or the failure of
the Common Stock to be listed on the Principal Market for a period of three (3)
consecutive Business Days;


(c)           the delisting of the Common Stock from the Principal Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, The


 
-21-

--------------------------------------------------------------------------------

 
NASDAQ Global Market, The NASDAQ Global Select Market, The NASDAQ Capital
Market, the NYSE MKT, the NYSE Arca or the OTC Bulletin Board (or nationally
recognized successor thereto);
 
(d)           the failure for any reason by the Transfer Agent to issue Purchase
Shares or Commitment Shares to the Investor within five (5) Business Days after
the applicable Purchase Date or Accelerated Purchase Date (as applicable) which
the Investor is entitled to receive such Securities;


(e)           the Company breaches any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach could have
a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues for a period of at
least five (5) Business Days;


(f)           if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law which is not discharged within 90
days;


(g)           if the Company pursuant to or within the meaning of any Bankruptcy
Law: (i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;


(h)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;


(i)           if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares.
 
In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights set forth in Section 11
hereof, so long as an Event of Default has occurred and is continuing, or if any
event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Closing Sale Price is
below the Floor Price, the Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice, and the Investor shall not
purchase any shares of Common Stock under this Agreement.


11.           TERMINATION


This Agreement may be terminated only as follows:


(a)           If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company which is not discharged within 90 days, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors (any of which would
be an Event of Default as described in Sections 10(f), 10(g) and 10(h) hereof),
this Agreement shall automatically terminate without any liability or payment to
the Company (except as set forth below) without further action or notice by any
Person.


 
-22-

--------------------------------------------------------------------------------

 
(b)           In the event that the Commencement shall not have occurred, the
Company shall have the option to terminate this Agreement for any reason or for
no reason without any liability whatsoever of any party to any other party under
this Agreement.


(c)           In the event that the Commencement shall not have occurred on or
before the ninetieth (90th) day from the date first set forth above, due to the
failure to satisfy the conditions set forth in Sections 7 and 8 above with
respect to the Commencement, the non-breaching party shall have the option to
terminate this Agreement at the close of business on such date or thereafter
without liability of any party to any other party (except as set forth below).


(d)            At any time after the Commencement Date, the Company shall have
the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Investor electing to
terminate this Agreement without any liability whatsoever of any party to any
other party under this Agreement (except as set forth below).  The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.


(e)           This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).


(f)           If for any reason or for no reason the full Available Amount has
not been purchased in accordance with Section 2 of this Agreement by the
Maturity Date, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).


Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)) 11(e) and 11(f), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12,
shall survive the Commencement and any termination of this Agreement.  No
termination of this Agreement shall (i) affect the Company's or the Investor's
rights or obligations (A) under this Agreement with respect to pending Regular
Purchases and Accelerated Purchases, and the Company and the Investor shall
complete their respective obligations with respect to any pending Regular
Purchases and Accelerated Purchases under this Agreement, and (B) under the
Registration Rights Agreement, which shall survive any such termination, or (ii)
be deemed to release the Company or the Investor from any liability for
intentional misrepresentation or willful breach of any of the Transaction
Documents.


12.           MISCELLANEOUS.


(a)           Governing Law; Jurisdiction; Jury Trial.  The corporate laws of
the State of Nevada shall govern all issues concerning the relative rights of
the Company and its shareholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or


 
-23-

--------------------------------------------------------------------------------

 
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original signature.


(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)           Entire Agreement.  The Transaction Documents supersede all other
prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the subject matter
thereof, and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such
matters.  The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in the Transaction Documents.


(f)           Notices.  Any notices, consents or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:


 
-24-

--------------------------------------------------------------------------------

 
If to the Company:
Montalvo Spirits, Inc.
4326 Laurel Glen Drive
Moorpark, CA 93021



 
Telephone: 
818-266-9286

Facsimile:

 
Attention: 
Alex Viecco



With a copy to:
Kane Kessler, P.C.
1350 Avenue of the Americas
New York, New York 10019



 
Telephone: 
212-519-5109

 
Facsimile: 
212-245-3009

 
Attention: 
Peter Campitiello, Esq.



If to the Investor:
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654

 
Telephone: 
312-822-9300

 
Facsimile: 
312-822-9301

 
Attention: 
Josh Scheinfeld/Jonathan Cope



If to the Transfer Agent:
West Coast Stock Transfer, Inc.
721 N. Vulcan Avenue, Suite 205
Encinitas, California 92024



 
Telephone: 
619-664-4780

 
Facsimile: 
760-452-4423

 
Attention: 
Frank Brickell



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.


(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation.  The Investor may not assign its rights or
obligations under this Agreement.


 
-25-

--------------------------------------------------------------------------------

 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


(i)           Publicity.  The Investor shall have the right to approve before
issuance any press release, SEC filing or any other public disclosure made by or
on behalf of the Company whatsoever with respect to, in any manner, the
Investor, its purchases hereunder or any aspect of this Agreement or the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Investor, to make any press release
or other public disclosure (including any filings with the SEC) with respect to
such transactions as is required by applicable law and regulations or the rules
of the Principal Market so long as the Company and its counsel consult with the
Investor in connection with any such press release or other public disclosure
prior to its release.  The Investor must be provided with a copy thereof prior
to any release or use by the Company thereof.  The Company agrees and
acknowledges that its failure to fully comply with this provision constitutes a
material adverse effect on its ability to perform its obligations under this
Agreement.


(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


(k)           No Financial Advisor, Placement Agent, Broker or Finder.    The
Company represents and warrants to the Investor that, except as disclosed in
Schedule 4(w), it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby.  The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated
hereby.  The Company shall pay, and hold the Investor harmless against, any
liability, loss or expense (including, without limitation, attorneys' fees and
out of pocket expenses) arising in connection with any such claim.


(l)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


(m)           Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.


(n)           Enforcement Costs.  If: (i) this Agreement is placed by the
Investor in the hands of an attorney for enforcement or is enforced by the
Investor through any legal proceeding; (ii) an attorney is


 
-26-

--------------------------------------------------------------------------------

 
retained to represent the Investor in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors' rights and involving a
claim under this Agreement, or (iii) an attorney is retained to represent the
Investor in any other proceedings whatsoever in connection with this Agreement,
then the Company shall pay to the Investor, as incurred by the Investor, all
reasonable costs and expenses including attorneys' fees incurred in connection
therewith, in addition to all other amounts due hereunder.  If this Agreement is
placed by the Company in the hands of an attorney for enforcement or is enforced
by the Company through any legal proceeding, then the Investor shall pay to the
Company, as incurred by the Company, all reasonable costs and expenses including
attorneys' fees incurred in connection therewith, in addition to all other
amounts due hereunder.
 
(o)           Amendment and Waiver; Failure or Indulgence Not Waiver.  No
provision of this Agreement may be amended or waived by the parties from and
after the date that is one (1) Business Day immediately preceding the initial
filing of the Registration Statement with the SEC. Subject to the immediately
preceding sentence, (i) no provision of this Agreement may be amended other than
by a written instrument signed by both parties hereto and (ii) no provision of
this Agreement may be waived other than in a written instrument signed by the
party against whom enforcement of such waiver is sought. No failure or delay in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.






*     *     *     *     *
 
 
 
 
 
 
-27-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.


 

 
THE COMPANY:


MONTALVO SPIRITS, INC.
       
By:
    Name:
Alex Viecco
  Title:
Chief Executive Officer
             
INVESTOR:


LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ROCKLEDGE CAPITAL CORP.
       
By:
    Name:
Josh Scheinfeld
  Title:
President





 
-28-

--------------------------------------------------------------------------------

 
SCHEDULES


Schedule 4(a)
Subsidiaries

Schedule 4(c)
Capitalization

Schedule 4(e)
Conflicts

Schedule 4(f)
Exchange Act Filings

Schedule 4(g)
Material Changes

Schedule 4(h)
Litigation

Schedule 4(k)
Intellectual Property







EXHIBITS


Exhibit A
Form of Company Counsel Opinion

Exhibit B
Form of Officer’s Certificate

Exhibit C
Form of Resolutions of Board of Directors of the Company

Exhibit D
Form of Secretary’s Certificate

Exhibit E
Form of Letter to Transfer Agent





 
 

--------------------------------------------------------------------------------

 
DISCLOSURE SCHEDULES




Schedule 4(a) – Subsidiaries




Schedule 4(c) - Capitalization




Schedule 4(e) - No Conflicts




Schedule 4(f) - Exchange Act Filings




Schedule 4(g) - Absence of Certain Changes




Schedule 4(h) - Litigation




Schedule 4(k) - Intellectual Property Rights






















 
 

--------------------------------------------------------------------------------

 
Schedule 4(a) – Subsidiaries






Casa Montalvo Holding, Inc., a California corporation


Montalvo Imports, LLC, a Delaware limited liability company
 
 

 
 
 

--------------------------------------------------------------------------------

 
Schedule 4(c) – Capitalization








Class
Outstanding Capitalization as of
August 23, 2013
Common Stock, par value $0.001 per share, 300,000,000 shares authorized
 
(ii) common shares issued and outstanding
67,312,012
(iii) treasury shares held
0
(iv) aggregate common shares reserved for issuance pursuant to stock option
plans
0
(v) aggregate number of common shares issuable pursuant to securities
exercisable or exchangeable for, or convertible into, common shares
0
Common Stock Warrants
0
Options
0
Preferred Stock, par value $0.001 per share, 10,000,000 shares authorized
0









 
 

--------------------------------------------------------------------------------

 
Schedule 4(e) - No Conflicts




None.
 
 

 
 
 

--------------------------------------------------------------------------------

 
Schedule 4(f) - Exchange Act Filings






Comment Letter dated September 5, 2012


Comment Letter dated January 7, 2013


Comment Letter dated March 18, 2013


Clearance letter dated July 24, 2013




 
 

--------------------------------------------------------------------------------

 
Schedule 4(g) Material Changes




None.


 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4(h) Litigation




None.






 
 

--------------------------------------------------------------------------------

 
Schedule 4(k)  Intellectual Property




None.


 

 






--------------------------------------------------------------------------------